 Case 1:20-cv-01233-CFC Document 19 Filed 12/29/20 Page 1 of 3 PageID #: 744




                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF DELAWARE

WSOU INVESTMENTS, LLC d/b/a
BRAZOS
LICENSING AND DEVELOPMENT,
                                             C.A. No. 20-1228-CFC
                    Plaintiff,               C.A. No. 20-1229-CFC
                                             C.A. No. 20-1231-CFC
       v.                                    C.A. No. 20-1232-CFC
                                             C.A. No. 20-1233-CFC
XILINX, INC.,

                    Defendant.

       STIPULATION AND PROPOSED ORDER TO EXTEND TIME

      IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff

WSOU Investments, LLC d/b/a Brazos Licensing and Development and Defendant

Xilinx, Inc., through their undersigned counsel and subject to the approval of the

Court, that Plaintiff’s time to file its answering brief in opposition to Defendant’s

Motion to Transfer (D.I. 16 in CA No. 20-1228, 20-1229, 20-1231 and 20-1232;

D.I. 15 in CA No. 20-1233) (“Motion”) in the above captioned actions shall be

extended to January 20, 2021 and Defendant’s time to file its reply brief in further

support of its Motion to Transfer shall be extended to February 3, 2021.

      The reason for this stipulation is to allow Plaintiff additional time to

investigate the allegations of the Motion. The requested extensions should not
 Case 1:20-cv-01233-CFC Document 19 Filed 12/29/20 Page 2 of 3 PageID #: 745




disrupt the schedule in this case, as a Rule 16 conference has not been scheduled in

this matter.

Dated: December 29, 2020

DEVLIN LAW FIRM LLC                      YOUNG CONAWAY STARGATT &
                                         TAYLOR, LLP

/s/ James M. Lennon                      /s/ Anne Shea Gaza
James M. Lennon (No. 4570)               Anne Shea Gaza (No. 4093)
1526 Gilpin Avenue                       Robert M. Vrana (No. 5666)
Wilmington, DE 19806                     Beth A. Swadley (No. 6331)
Phone: (302) 449-9010                    Rodney Square
Fax: (302) 353-4251                      1000 N. King Street
jlennon@devlinlawfirm.com                Wilmington, Delaware 19801
                                         (302) 571-6600
                                         agaza@ycst.com
OF COUNSEL:                              rvrana@ycst.com
                                         bswadley@ycst.com
Isaac Rabicoff
RABICOFF LAW LLC                         OF COUNSEL:
5680 King Centre Dr., Suite 645
Alexandria, VA 22315                     Hilda C. Galvan
(773) 669-4590                           JONES DAY
isaac@rabilaw.com                        2727 North Harwood Street
                                         Dallas, TX 75201-1515
Jonathan K. Waldrop                      (214) 969-4556
jwaldrop@kasowitz.com                    hcgalvan@jonesday.com
Darcy L. Jones
djones@kasowitz.com                      David B. Cochran
Marcus A. Barber                         JONES DAY
mbarber@kasowitz.com                     901 Lakeside Avenue
John W. Downing                          Cleveland, Ohio 44114-1190
jdowning@kasowitz.com                    (216) 586-7029
Heather S. Kim                           dcochran@jonesday.com
hkim@kasowitz.com
Jack Shaw                                Thomas W. Ritchie
jshaw@kasowitz.com                       JONES DAY
                                         77 West Wacker Dr.
 Case 1:20-cv-01233-CFC Document 19 Filed 12/29/20 Page 3 of 3 PageID #: 746




ThucMinh Nguyen                          Chicago, IL 60601-1692
tnguyen@kasowitz.com                     (312) 269-4003
KASOWITZ BENSON TORRES LLP               twritchie@jonesday.com
333 Twin Dolphin Drive, Suite 200
Redwood Shores, California 94065         Attorneys for Xilinx, Inc.
Telephone: (650) 453-5170
Facsimile: (650) 453-5171

Paul G. Williams
pwilliams@kasowitz.com
KASOWITZ BENSON TORRES LLP
1230 Peachtree Street N.E., Suite 2445
Atlanta, Georgia 30309
Telephone: (404) 260-6080
Facsimile: (404) 260-6081

Attorneys for Plaintiff



SO ORDERED this                day of                    , 202__.




                                     United States District Judge
